Citation Nr: 1310760	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-31 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California, that apparently reopened the claim and denied it on the merits.

In light of the fact the Board has the sole jurisdictional responsibility to determine if new and material evidence has been received, the issues on appeal have been recharacterized as indicated above.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In February 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the testimony is in the claims file and has been reviewed.  The undersigned held the record open for submission of additional evidence under waiver of initial RO review and consideration and such evidence was subsequently submitted.  In light of the waiver, the Board may consider the evidence without the necessity of a remand.  See 38 C.F.R. § 20.1304 (2012).

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.
The underlying issue of entitlement to service connection for MS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2005 rating decision, in pertinent part, denied entitlement to service connection for MS, as there was no evidence to show that the disease had its clinical onset during active service or was otherwise causally related to active service.

2.  The Veteran was informed of the September 2005 rating decision, but he did not appeal it and no new and material evidence was received within one year of its issuance.  In the absence of an appeal, the September 2005 rating decision is final.

3.  The evidence added to the record since the September 2005 rating decision triggers the necessity of a VA examination or medical nexus review, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying service connection for MS is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).
 
2. The additional evidence received since the September 2005 rating decision that denied service connection for MS is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108(West 2002); 38 C.F.R. § 3.156(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the initial benefit sought on appeal, discussion of VA's compliance with the notice requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, would serve no useful purpose.

On review of the claims file, the Board finds VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts that VA has failed to seek or obtain any evidence identified by the Veteran, or that there is additional evidence in support of the claim to be received.  The Veteran was afforded a meaningful opportunity to participate in the adjudication of the claim via the presentation of pertinent evidence and testimony.  In sum, there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Background of Claim to Reopen

The Veteran initially applied for VA compensation for MS in May 2005.  The September 2005 rating decision reflects that the evidence considered included the service treatment records and the Veteran's private treatment records from Kaiser Permanente for the period June 2000 through August 2003.  

The service treatment records reflect complaints of bilateral ankle pain in February 1971 that were diagnosed as tenosynositis, and there were no noted neurological-related complaints or treatment.  An examination in April 1971 showed normal spine and neurological findings, as did the April 1975 Report Of Medical Examination For Discharge.  The Veteran raised no relevant complaints in a contemporaneous Report of Medical History.  Private treatment records dated in August 2003 note the Veteran's reports of lower extremity weakness parathesias that started in approximately 10 to 12 years earlier.  The Veteran had also reported that when he was 35, while umpiring baseball, he noticed he was unable to lead with his left leg.  His symptoms became progressively worse.  Private records note his diagnosis of MS in 2003.  

The September 2005 rating decision determined that the evidence of record did not show the Veteran's MS had its onset during his active service or that it was otherwise related to his active service.  An RO letter, also dated in September 2005, informed the Veteran of the decision and he did not appeal it.

VA did not receive any additional relevant evidence from the Veteran within a year from the issuance of the September 2005 rating decision.  See 38 C.F.R. § 3.156(b).  Hence, the September 2005 rating decision became final.  See 38 C.F.R. §§ 20.200 and 20.302.  VA received the Veteran's application to reopen his claim in March 2007.

New and Material Evidence

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id., at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   Service connection will be presumed for MS, if it manifested at least to a compensable degree within seven years of separation from active service, even if there is no evidence MS occurred during active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Analysis

The evidence added to the claims file since the September 2005 rating decision consists of additional private treatment records, a letter written by the Veteran's private physician, lay statements from the Veteran's sister, brother-in-law, and wife, general literature on the potential effects of exposure to jet fuel and its possible linkage to subsequent development of MS, and the sworn testimony of the Veteran, his wife, and his son.

There is no need to set forth a lengthy detailed account of the evidence added to the file.  The Veteran asserts that, with hindsight, his MS symptoms had their onset while he was in active service.  He testified that, while jogging one day during his assignment at Okinawa Air Base, Japan, he suddenly lost control of his bowels.  He was too embarrassed to seek medical attention.  His wife testified she and the Veteran married in 1976 after his discharge from service.  While their child was very young, the Veteran would not go very far from home on walks for fear of losing control of his bowels.  He testified that he experienced tingling from his feet to his upper torso in the 1970s and, in 1977 he experienced a rubber band-like sensation around his lower torso.  He underwent a spinal tap, but it was inconclusive.  The Veteran also testified that his military clothing frequently became soaked with jet fuel as a result of his duties refueling aircraft.

In a letter dated in February 2006 and submitted with the Veteran's March 2007 application to reopen, Dr. Q.Z. noted the Veteran' reported history.  Dr. Z noted that, although the Veteran's reported 1977 work-up was inconclusive, the reported tight rubber band sensation around the torso and tingling sensation of the limbs suggested cervical spinal cord involvement, which is a very common first episode of MS exacerbation.  Dr. Z also noted researchers have shown jet fuel exposure can cause central nervous system dysfunction, and that the prevalence of MS had increased among Veterans of the Vietnam era.

As noted earlier, new evidence is presumed credible-that is, it is not tested for weight against other evidence of record, unless it is inherently incredible.  The Veteran is competent to testify to symptoms he personally experienced.  Similarly,  his wife is competent to provide testimony as to the symptoms that she observed.  38 C.F.R. § 3.159(a)(2).  The Board finds that the evidence added to the record is both new and material.  It is new, as it was not before the rating board in September 2005.  It is material in that it addresses two of the essential elements the September 2005 rating decision found lacking: 1) a date of the onset of the Veteran's symptoms of MS, which is within the seven-year presumptive period; and 2) Dr. Z's opinion that the Veteran's in-service exposure to jet fuel may have contributed to his having contracted MS, which is evidence of a causal connection between the Veteran's MS and his active service.  Thus, the Board finds new and material evidence to reopen the claim has been received.  38 C.F.R. § 3.156(a).

Although the Board reopens the claim, the Board finds that, notwithstanding the voluminous private medical records in the claims file, the claim is not sufficiently developed to address the issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence to reopen a claim for entitlement to service connection for MS has been received.  The claim is reopened.  The appeal is granted solely to that extent.



REMAND

The RO did not afford the Veteran a VA examination or refer the claims file for a medical review.  The Board finds this must be accomplished as part of VA's assistance to the Veteran.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will arrange for a neurosurgeon to review the claims file.  Ask the neurosurgeon to opine if there is at least a 50-percent probability that the Veteran's MS had its clinical onset in active service or if it manifested to a compensable degree within the seven-year presumptive period?  If the answer is negative, then is there at least a 50-percent probability that the Veteran's in-service exposure to jet fuel is causally related to his subsequent development of MS?

The neurosurgeon should provide a full explanation of the reasons and bases for the opinions rendered.  The neurosurgeon is advised that the lay statements and testimony of the Veteran, his wife, his son, and others, as to the symptoms experienced or observed, is competent evidence that must be considered in rendering the requested opinions.

Should the neurosurgeon advise the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  After completion of all of the above, the AMC or RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


